IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40510
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERNESTO ALONZO RAMIREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-98-CR-620-1
                      --------------------
                          May 16, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Ernesto Alonzo Ramirez pleaded guilty to a continuing

criminal enterprise and conspiracy to launder monetary

instruments.   He challenges the district court’s denial of his

motion to withdraw his guilty plea.   He argues that the plea

agreement became unworkable and that the Government breached the

plea agreement by refusing to file a motion for a downward

departure based on his substantial assistance pursuant to § 5K1.1

of the United State Sentencing Guidelines.   Because Ramirez

acknowledged that he did not fully cooperate with the Government

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40510
                                -2-

as required by the plea agreement, the Government did not breach

the plea agreement by refusing to file a § 5K1.1 motion.     See

United States v. Saling, 205 F.3d 764, 766 (5th Cir. 2000).

Ramirez has not shown that the district court abused its

discretion in denying his motion to withdraw his guilty plea.

See United States v. Grant, 117 F.3d 788, 789 (5th Cir. 1997).

     Ramirez also challenges the district court’s calculation of

his offense level.   In his plea agreement, Ramirez waived the

right to appeal his sentence on any ground.    A review of the

record indicates that the waiver was knowing and voluntary and,

therefore, the waiver is enforceable.     See United States v.

Portillo, 18 F.3d 290, 293 (5th Cir. 1994).    Therefore, Ramirez

may not challenge his sentence in this appeal.

     The Government’s motion for leave to supplement the record

and to unseal the written plea agreement is denied as

unnecessary.

     AFFIRMED; MOTION DENIED.